ACCEPTED
                                                                                    03-16-00206-CV
                                                                                          10873951
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               5/27/2016 3:42:57 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                                 No. 03-16-00206-CV

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                      IN THE THIRD COURT OF APPEALS             AUSTIN, TEXAS
                               AUSTIN, TEXAS                5/27/2016 3:42:57 PM
                                                              JEFFREY D. KYLE
                                                                    Clerk

                     UNITED STATES STEEL CORPORATION,
                                      Defendant/Appellant/Cross-Appellee

                                         v.

                       JOHN H. YOUNG, INC.,
                                     Plaintiff/Appellee/Cross-Appellant.
___________________________________________________________________

                On appeal from the 155th Judicial District Court
       Fayette County, Texas, Hon. Jeff R. Steinhauser, Judge Presiding
__________________________________________________________________

        APPELLEE/CROSS-APPELLANT JOHN H. YOUNG, INC.’S
             MOTION TO FILE CONSOLIDATED BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellee/Cross-Appellant John H. Young, Inc. (“JHYI”) files this

[Un]opposed Motion to File Consolidated Brief, and in support thereof,

respectfully shows as follows.

       1.    The Final Judgment in this case was signed on December 29, 2015.

On March 24, 2016, United States Steel Corporation (“US Steel”) filed its Notice

of Appeal in the trial court. On March 30, 2016, JHYI filed its Notice of Cross-

Appeal in the trial court.

	                                       1
	                                        	  	  
       2.    The Clerk’s Record was filed on May 17, 2016, and the Reporter’s

Record was filed on May 20, 2016. US Steel’s Appellant’s Brief and JHYI’s

Cross-Appellant’s Brief are presently due on June 20, 2016.

       3.    In the interests of judicial economy and efficiency, JHYI requests that

it be permitted to brief the issues in its cross-appeal in conjunction with its

Appellee’s Brief. The deadline for JHYI’s consolidated brief would be 30 days

after US Steel’s Appellant’s Brief is filed. JHYI’s Cross-Appellant’s Reply Brief

would be due 20 days after US Steel filed its Cross-Appellee’s Brief.

       4.    Nothing herein is intended to be a waiver of either party’s right to

seek an extension of time in which to file their briefs, as may be necessary and

permitted.

       5.    This motion is not sought for delay, but in the interest of justice and to

ensure that JHYI’s combined brief sufficiently aids the Court in its decisional

process, without unnecessarily burdening the Court with duplicative briefing.

Permitting JHYI to file a consolidated brief will reduce the number of briefs JHYI

files in this appeal from three to two.



                          CONCLUSION AND PRAYER

       For all of the foregoing reasons, Appellee/Cross-Appellant John H. Young,

Inc. respectfully prays that the Court grant JHYI’s Motion to File Consolidated


	                                        2
	                                         	  	  
Brief, and permit JHYI to file a consolidated brief in accordance with the schedule

set forth herein.

                                                    Respectfully submitted,

                                                    ZABEL FREEMAN

                                        By: __/s/ Thomas A. Zabel ___
                                            Thomas A. Zabel
                                            State Bar No. 22235500
                                            Nancy H. Elliott
                                            State Bar No. 08701240
                                            Pamela M. Dupuis
                                            State Bar No. 24040840
                                            1135 Heights Blvd.
                                            Houston, Texas 77008
                                            Telephone: (713) 802-9117
                                            Facsimile: (713) 802-9114
                                            tzabel@zflawfirm.com

                                                    ATTORNEYS FOR
                                                    JOHN H. YOUNG, INC.




	                                      3
	                                       	  	  
                      CERTIFICATE OF CONFERENCE

       I hereby certify that on May 23 and 24, 2016, I conferred with counsel for
United States Steel Corporation regarding the relief requested herein. As of the
filing of this Motion, United States Steel Corporation has not indicated that it is
opposed to the relief requested herein.

                                                     ___/s/ Nancy H. Elliott___________
                                                            Nancy H. Elliott



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this motion was prepared in Times New Roman 14-point font, and contains 296
words, and that this number was calculated using the word count program of
Microsoft Word, which is the program that was used to prepare this document.

                                                     _____/s/ Nancy H. Elliott_________
                                                          Nancy H. Elliott




	                                       4
	                                        	  	  
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to File
Consolidated Brief has been served via electronic filing on the following counsel
of record, this 27th day of May, 2016:

Thomas M. Farrell
MCGUIRE WOODS LLP
600 Travis Street, Suite 7500
Houston, Texas 77002
tfarrell@mcguirewoods.com

Gary S. Kessler
Bryon L. Romine
KESSLER & COLLINS, P.C.
2100 Ross Ave., Suite 750
Dallas, Texas 75201
gsk@kesslercollins.com
blr@kesslercollins.com




                                      ____/s/ Nancy H. Elliott________________
                                          Nancy H. Elliott




	                                       5